Citation Nr: 1101323	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 

2.  Service connection for polysubstance abuse (claimed as drug 
and alcohol) to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.V.



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in September 2007.  A 
transcript of the hearing is associated with the Veteran's claims 
folders. 

In a January 2008 decision, the Board remanded this issue for 
additional development.

In expanding the claim on appeal to encompass a psychiatric 
disability other than PTSD, the Board is also cognizant of the 
recent decision of the Court in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In Clemons, the Court found that the Board erred in 
not considering the scope of the Veteran's claim for service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  
In this case, the Veteran asserts that he has been diagnosed with 
PTSD and there is also evidence of a diagnosis of major 
depressive disorder.  Hence, the Board has now characterized the 
appeal as encompassing the matters set forth on the title page.  




FINDING OF FACT

A search of the Social Security death index indicates that the 
Veteran died in November 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of these claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...." The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claims originated (listed 
on the first page of this decision). 


ORDER


The appeal is dismissed.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


